Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00487-CV
____________
 
ANTONIO SEPEDA, Appellant
 
V.
 
AMY SEPEDA, Appellee
 

 
On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 09FD2933
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 7, 2010.  On December 13, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Jamison.